Citation Nr: 0309204	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  95-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Atlanta, Georgia, Regional Office (RO), which held that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for a left foot 
disorder and denied service connection for a left leg 
disorder and a left hip disorder.  

REMAND
The case was remanded to the RO in July 1999 and in February 
2001.  Pursuant to the last Board remand, a VA examination 
was performed.  The examiner was requested to provide an 
opinion as to whether it was as likely as not that the pre-
service left foot disorder(s) was aggravated by service 
beyond a normal progression, and to provide a rationale for 
any opinion expressed.  The examination was conducted in 
November 2001.  However, in the opinion of the Board, the 
examiner's opinion was not entirely responsive to the Board's 
request.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
action to forward the adjudication claims 
folder to the VA examiner who conducted 
the November 2001 VA examination for an 
addendum (if unavailable to another VA 
orthopedist).  Request the examiner to 
review any additional evidence received 
since the November 2001 examination and 
to thereafter render an opinion as to 
whether it was as likely as not that the 
pre-service left foot disorder was 
aggravated by service beyond a natural 
progression.  A complete rational for any 
opinion expressed should be included in 
the addendum.  

2.  Following any additional actions 
deemed appropriate by the Ro, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
are not granted, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter the case should be returned to 
the Board for further appellate 
consideration.

The issues of service connection for a left leg and left hip 
disorder are derivative of the claim for service connection 
for a left foot condition and actions on these issues will be 
deferred pending completion of this remand.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

